Per Cukiam.
We have carefully examined the entire record and considered caveator’s assignments of error, each of which relates to the admission or exclusion of testimony. In no ruling have we found any error which would justify a new trial. The clear cut issue was whether T. A. Brooks had testamentary capacity on each of the three dates he signed the paper writings offered for probate. Both propounders and caveators offered evidence, and the jury’s verdict established the will. The case was tried in accordance with settled principles of law. In the trial we find
No error.
Mooee, J., not sitting.